DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4, 6-17 and 19-22 are pending.  Examiner acknowledges Applicant’s amendments to claims 1, 2, 6, 7, 13, 14 and 19-21 and canceled claims 5 and 18.

Claim Objections
Claim 1 is objected to because of the following informalities:
Line 25 – replace “the first coupling” with --a first coupling of the pair of couplings--.
Correction is required.

Claim 2 is objected to because of the following informalities:
Line 4 – should “elbow” be replaced with --elbow and first coupling housing--? 
Correction is required.

Claim 6 is objected to because of the following informalities:
Line 3 - replace “the second coupling” with --a second coupling of the pair of couplings--.
Line 7 – replace “of the first and second coupling housing” with --of the second coupling housing--.
Correction is required.

Claim 14 is objected to because of the following informalities:
Line 1 – add --insulating-- before “mantle”.
Line 4 – add --elbow and first and second couplings of the-- between “the” and “pipe fitting”.
Correction is required.

Claim 19 is objected to because of the following informalities:
Line 38 – add --at least one-- between “the” and “coupling housing”.
Correction is required.

Claim 21 is objected to because of the following informalities:
Line 4 – replace “the” before “outer surface” with --an--.
Line 7 – add --end-- after “first and second”.
Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 6-12, 14-17 and 19-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claims 1, 19 and 21, the terms “sufficiently soft and resilient” and “deform sufficiently” with regard to the insulating material in claims 1, 19 and 21 are relative terms which render the claims indefinite. The terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how to measure, determine or define how much would be “sufficiently soft and resilient” and “deform sufficiently” with regard to the insulating material.  
With regard to evaluating the metes and bounds of the claim, it is unclear what would constitute “sufficiently soft and resilient” and “deform sufficiently”.  How much would determine a “sufficient” amount?  As such, Examiner will interpret the metes and bounds of these claims and their respective dependent claims as best understood.

Claim 2 recites “wherein the insulating material is malleable so that the first and second concave surfaces can be sculpted to better conform the first and second concave surfaces to the outer surface of the elbow”.  The term "better conform" in claim 2 is indefinite.  There is no standard in the specification for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what Applicant means by “malleable so that…surfaces can be sculpted to better conform”.  What does “better conform” mean and how and what is it being measured against?  

Claim 4 recites “wherein the insulating jacket comprises an outer surface that is a shell made of a rigid material”.  It is not clear how the insulating jacket comprises an outer surface made of a rigid material if the insulating jacket is formed of an insulating material that is malleable and which can also be sculpted as recited in claim 2 from which claim 4 depends.  How is the insulating jacket both malleable and rigid? Further, Applicant’s use of “rigid”, in general, appears to be a relative term rendering the claim indefinite.

Claim 9 recites “wherein the first and second coupling housings each comprise an outer surface formed as a rigid shell”.  It is not clear how the first and second coupling housings each comprise an outer surface formed of a rigid shell if the first and second coupling housings are formed of an insulating material that is sufficiently soft, resilient and deformable as recited in claim 1 from which claim 9 depends.  How are the first and second coupling housings both soft and rigid?  Further, Applicant’s use of “rigid”, in general, appears to be a relative term rendering the claim indefinite. 

With regard to claim 14, the term “sufficiently malleable” is a relative term which renders the claim indefinite. The terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how to measure, determine or define how much would be “sufficiently malleable” with regard to the insulating material.  
With regard to evaluating the metes and bounds of the claim, it is unclear what would constitute “sufficiently malleable”.  How much would determine a “sufficient” amount?  As such, Examiner will interpret the metes and bounds of these claims and their respective dependent claims as best understood.

Claim 16 recites “wherein the outer surface of each of the elbow housing and first and second coupling housings is made of a rigid waterproof material”.  It is not clear how the outer surface of each of the elbow housing and first and second coupling housings is made of a rigid waterproof material if the elbow housing and first and second coupling housings are formed of an insulating material that is sufficiently malleable and which can also be sculpted as recited in claim 14 from which claim 16 depends.  How are the elbow housing and first and second coupling housings both malleable and rigid?  Further, Applicant’s use of “rigid”, in general, appears to be a relative term rendering the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim U.S. Patent No. 9,476,538.

As best understood by Examiner, with regard to claim 21, Kim discloses an insulating jacket for covering a pipe fitting, the pipe fitting having first and second end couplings located at either end of a body of the pipe fitting:
a. a tubular housing (at 11) comprising an insulating material (at column 4, lines 48-50) dimensioned and configured to conform to the outer surface of the body so as to permit the tubular housing to envelop the body between the first and second end couplings and substantially cover over the entire outer surface of the body between the first and second couplings (see Figure 1);
b. the tubular housing (at 11) divided along a length into first and second portions (at 11a, 11b) which are configured to mate together along elongated edges formed on each of the first and second portions (see Figure 2), the first and second portions of the tubular housing having first and second concave surfaces (inner surface of 11a, 11b on each portion), the first and second portions of the tubular housing dimensioned and configured such that when the first and second portions of the tubular housing are mated together the first and second concave surfaces form a void dimensioned and configured to conform approximately to the outer surface of the body;
c. the insulating material (at column 4, lines 48-50) is selected to be sufficiently soft and resilient such that when the first and second concave surfaces are positioned over the body and the first and second portions are urged together, the insulating material at the first and second concave surfaces will deform sufficiently against the outer surface of the body to permit the first and second portions of the tubular housing to be mated to each other along the elongated edges (where the inner layer is disposed to be in contact with the body, at column 4, lines 41-43);
d. at least one coupling housing (at 13) made of the insulating material, the at least one coupling housing dimensioned and configured to conform to an outer surface of the first end coupling so as to completely envelop the first end coupling (see Figure 1), the at least one coupling housing divided into first and second portions (at 13a, 13b) which are configured to mate together along an edge formed on each of the first and second portions of the at least one coupling housing (see Figure 3), said first and second portions of the at least one coupling housing having first and second concave surfaces (inner surface of 13a, 13b on each portion), the first and second portions of the at least one coupling housing dimensioned and configured such that when the first and second portions of the at least one coupling housing are mated together the first and second concave surfaces form a void dimensioned and configured to conform approximately to the outer surface of the first end coupling;
wherein the at least one coupling housing (at 13) is mountable to the tubular housing (at 11) by first attaching the first portion (at 13a) of the at least one coupling housing and then the second portion (at 13b) of the at least one coupling housing to the tubular housing (at 11) proximate the first end coupling (with an end to end fit between the housings 11 and 13, see Figure 1).
Note: the pipe fitting is not a part of the claimed invention.

As best understood by Examiner, with regard to claim 22, Kim discloses wherein the tubular housing (at 11) and the at least one coupling housing (at 13) is made of an insulating material selected from the group of materials comprising polyethylene foam, glass wool, and mineral wool (at column 4, lines 48-50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Stiskin et al U.S. Patent No. 5,022,685.

As best understood by Examiner, with regard to claim 1, Kim discloses an insulating jacket for covering a pipe fitting, the pipe fitting having an elbow extending between a pair of first and second couplings, the elbow and pair of couplings having outer surfaces, the insulating jacket comprising:
a. an elbow housing (at 11) comprising an insulating material (at column 4, lines 48-50) dimensioned and configured to conform to the outer surface of the elbow so as to permit the elbow housing to envelop the elbow, the elbow housing having a length selected to extend between the pair of couplings and cover over the entire outer surface of the elbow between the pair of couplings (see Figure 1);
b. the elbow housing (at 11) divided along a length into first and second portions (at 11a, 11b) which are configured to mate together along elongated edges formed on each of the first and second portions (see Figure 2), the first and second portions having first and second concave surfaces (inner surface of 11a, 11b on each portion), the first and second portions dimensioned and configured such that when the first and second portions are mated together the first and second concave surfaces form a void dimensioned and configured to conform approximately to the outer surface of the elbow;
c. the insulating material (at column 4, lines 48-50) is selected to be sufficiently soft and resilient such that when the first and second concave surfaces are positioned over the elbow and the first and second portions are urged together, the insulating material at the first and second concave surfaces will deform sufficiently against the outer surface of the elbow to permit the first and second portions to be mated to each other along the elongated edges (where the inner layer is disposed to be in contact with the elbow, at column 4, lines 41-43); and
d. a first coupling housing (at 13) made of the insulating material, the first coupling housing dimensioned and configured to conform to the outer surface of the first coupling so as to completely envelop the first coupling (see Figure 1), the first coupling housing divided into first and second portions (at 13a, 13b) which are configured to mate together along an edge formed on each of the first and second portions of the first coupling housing (see Figure 3), said first and second portions having first and second concave surfaces (inner surface of 13a, 13b on each portion), the first and second portions of the first coupling housing dimensioned and configured such that when the first and second portions of the first coupling housing are mated together the first and second concave surfaces form a void dimensioned and configured to conform approximately to the outer surface of the first coupling.
However, Kim does not disclose that the elbow housing has opposite first and second ends with a first tongue formed on said first end, the elbow housing and the first coupling housing dimensioned and configured such that the first coupling housing receives the first tongue of the elbow housing.  Stiskin et al teach that a tongue and groove connection (see Figure 10, elements 48 and 49) can be used to connect elements to provide a good seal, be relatively simple and inexpensive in construction and be quickly and easily installed (column 2, lines 25-26 and 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the elbow housing have a tongue and groove connection with the first coupling housing wherein a first tongue of the elbow housing is received in a groove of the first coupling housing as a tongue and groove connection can be used to connect elements to provide a good seal, be relatively simple and inexpensive in construction and be quickly and easily installed as taught by Stiskin et al.
Note: the pipe fitting is not a part of the claimed invention.

As best understood by Examiner, with regard to claim 2, Kim in view of Stiskin et al disclose wherein the insulating material (at column 4, lines 48-50, where the glass wool is malleable) is malleable so that the first and second concave surfaces can be sculpted to better conform the first and second concave surfaces to the outer surface of the elbow.

As best understood by Examiner, with regard to claim 3, Kim in view of Stiskin et al disclose wherein the insulating material is selected from the group of materials comprising polyethylene foam, glass wool, and mineral wool (at column 4, lines 48-50).

As best understood by Examiner, with regard to claim 4, Kim in view of Stiskin et al disclose wherein the insulating jacket comprises an outer surface (at 55 of Kim) that protects and stabilizes the insulating material thus providing a shell for the insulating material but do not disclose that the shell is made of a rigid material.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the shell be made of a rigid material to provide additional protection for the insulating material and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

As best understood by Examiner, with regard to claim 6, Kim in view of Stiskin et al disclose a second coupling housing (at 13 on the other end of elbow housing 11) made of the insulating material (at column 4, lines 48-50), the second coupling housing dimensioned and configured to conform to the outer surface of the second coupling so as to completely envelop the second coupling (see Figure 1), the second coupling housing divided into first and second portions (at 13a, 13b) which are configured to mate together along an edge formed on each of the first and second portions of the second coupling housing (see Figure 3), said first and second portions of the first and second coupling housing having first and second concave surfaces (inner surface of 13a, 13b on each portion), respectively, the first and second portions of the second coupling housing dimensioned and configured such that when the first and second portions of the second coupling housing are mated together the first and second concave surfaces form a void dimensioned and configured to conform approximately to the outer surface of the second coupling.

As best understood by Examiner, with regard to claim 7, Kim in view of Stiskin et al disclose wherein the elbow housing has a second tongue formed on said second end, the elbow housing and the second coupling housing dimensioned and configured such that the second coupling housing receives the second tongue of the elbow housing.

As best understood by Examiner, with regard to claim 8, Kim in view of Stiskin et al disclose the claimed invention but do not disclose that the insulating material is Styrofoam.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the insulating material be Styrofoam as Styrofoam is a known material which provides good insulation and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

As best understood by Examiner, with regard to claim 9, Kim in view of Stiskin et al disclose wherein the first and second coupling housings each comprise an outer surface (at 75) formed as a rigid shell (column 9, lines 28-33, where the outer surface is a plurality of plates which cover the first and second coupling housings 13, 13).

As best understood by Examiner, with regard to claim 10, Kim in view of Stiskin et al disclose that the elongated edges of the first and second portions (at 11a, 11b) of the elbow housing (at 11) have complementary connector elements (at 41, 42, see Figure 2) configured to form a tongue in groove connection (where the connector portions 41 and 42 can be configured as a tongue in groove connection) when the first and second portions of the elbow housing are mated together.

As best understood by Examiner, with regard to claim 11, Kim in view of Stiskin et al disclose wherein the edges of the first and second portions (at 13a, 13b) of the first coupling housing (at 13) have complementary connector elements (at 41, 42) configured to form a tongue in groove connection (where the connector portions 41 and 42 can be configured as a tongue in groove connection) when the first and second portions of the first coupling housing are mated together.

As best understood by Examiner, with regard to claim 12, Kim in view of Stiskin et al disclose wherein the edges of the first and second portions (at 13a, 13b) of the second coupling housing (at 13) have complementary connector elements (at 41, 42) configured to form a tongue in groove connection (where the connector portions 41 and 42 can be configured as a tongue in groove connection) when the first and second portions of the second coupling housing are mated together.

As best understood by Examiner, with regard to claim 13, Kim discloses an insulating jacket for covering a pipe fitting, the pipe fitting having an elbow extending between a pair of first and second couplings, the elbow and pair of couplings having outer surfaces, the insulating jacket comprising:
a. an elbow housing (at 11) and a first and second coupling housing (at 13, 13) for enveloping the elbow and the first and second couplings of the pipe fitting, respectively, each of said housings having an outer surface (at 55, 75, 75) surrounding an insulating mantle, the insulating mantle of the elbow housing (mantle at inner surfaces of 11) and the first and second coupling housings (mantles at inner surfaces of 13, 13) having a void dimensioned and configured to completely envelop the elbow and first and second couplings (see Figure 1), respectively;
b. the elbow housing and first and second coupling housings each formed as pairs of first and second halved portions (at 11a, 11b, 13a, 13b, 13a, 13b) configured to mate together along a peripheral edge formed on each of said pairs of first and second halved portions (see Figures 2 and 3), each of said pairs of halved portions of the elbow housing and first and second coupling housings having a concave surface (inner surfaces of 11a, 11b, 13a, 13b, 13a, 13b) configured to conform approximately to the outer surfaces of the elbow and first and second couplings, respectively; and
c. the elbow housing having opposite first and second ends (ends of 11 meetings ends of 13, 13, see Figure 1) configured to engage the first and second coupling housings, respectively.
However, Kim does not disclose that the opposite first and second ends of the elbow housing are each provided with a tongue, the first and second coupling housings being configured to engage the tongues on the first and second ends of the elbow housing, respectively.  Stiskin et al teach that a tongue and groove connection (see Figure 10, elements 48 and 49) can be used to connect elements to provide a good seal, be relatively simple and inexpensive in construction and be quickly and easily installed (column 2, lines 25-26 and 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of the opposite first and second ends of the elbow housing have a tongue that engages with the first and second coupling housings as a tongue and groove connection can be used to connect elements to provide a good seal, be relatively simple and inexpensive in construction and be quickly and easily installed as taught by Stiskin et al.
Note: the pipe fitting is not a part of the claimed invention.

As best understood by Examiner, with regard to claim 14, Kim in view of Stiskin et al disclose wherein the mantle of each of the elbow housing and the first and second coupling housings is made of an insulating material (at column 4, lines 48-50, where the glass wool is malleable) which is sufficiently malleable to be sculpted to conform to the outer surfaces of the pipe fitting.

As best understood by Examiner, with regard to claim 15, Kim in view of Stiskin et al disclose wherein the mantle of each of the elbow housing (at 11) and first and second coupling housings (at 13, 13) is made of an insulating material selected from the group of materials comprising polyethylene foam, glass wool, and mineral wool (at column 4, lines 48-50).

As best understood by Examiner, with regard to claim 16, Kim in view of Stiskin et al disclose the claimed invention but do not disclose that the outer surface of each of the elbow housing and first and second coupling housings is made of a rigid waterproof material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the outer surface of each of the elbow housing and first and second coupling housings be made of a rigid waterproof material to provide protection from weather elements and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

As best understood by Examiner, with regard to claim 17, Kim in view of Stiskin et al disclose wherein the peripheral edges formed on each of the paired first and second halved portions of the elbow housing and first and second coupling housings (at 11a, 11b, 13a, 13b, 13a, 13b) are configured to mate together by connector portions (at 41, 42) but do not expressly disclose that these are tongue and groove connections.
Stiskin et al teach that a tongue and groove connection (see Figure 10, elements 48 and 49) can be used to connect elements to provide a good seal, be relatively simple and inexpensive in construction and be quickly and easily installed (column 2, lines 25-26 and 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of the paired first and second halved portions of the elbow housing and first and second coupling housings mate together by tongue and groove connections as a tongue and groove connection can be used to connect elements to provide a good seal, be relatively simple and inexpensive in construction and be quickly and easily installed as taught by Stiskin et al.

As best understood by Examiner, with regard to claim 19, Kim in view of Stiskin et al disclose an insulating jacket for covering a pipe fitting, the pipe fitting having first and second couplings located at either end of a body of the pipe fitting:
a. a tubular housing (at 11) comprising an insulating material (at column 4, lines 48-50) dimensioned and configured to conform to the outer surface of the body so as to permit the tubular housing to envelop the body between the first and second couplings and substantially cover over the entire outer surface of the body between the first and second couplings (see Figure 1);
b. the tubular housing (at 11) divided along a length into first and second portions (at 11a, 11b) which are configured to mate together along elongated edges formed on each of the first and second portions of the tubular housing (see Figure 2), the first and second portions of the tubular housing having first and second concave surfaces (inner surface of 11a, 11b on each portion), the first and second portions dimensioned and configured such that when the first and second portions of the tubular housing are mated together the first and second concave surfaces form a void dimensioned and configured to conform approximately to the outer surface of the body; 
c. the insulating material (at column 4, lines 48-50) is selected to be sufficiently soft and resilient such that when the first and second concave surfaces are positioned over the body and the first and second portions of the tubular housing are urged together, the insulating material at the first and second concave surfaces will deform sufficiently against the outer surface of the body to permit the first and second portions of the tubular housing to be mated to each other along the elongated edges (where the inner layer is disposed to be in contact with the body, at column 4, lines 41-43); and
d. at least one coupling housing (at 13) made of the insulating material, the at least one coupling housing dimensioned and configured to conform to an outer surface of the first or second coupling so as to completely envelop the first or second coupling (see Figure 1), the at least one coupling housing divided into first and second portions (at 13a, 13b) which are configured to mate together along an edge formed on each of the first and second portions of the at least one coupling housing (see Figure 3), said first and second portions of the at least one coupling housing having first and second concave surfaces (inner surface of 13a, 13b on each portion), the first and second portions of the at least one coupling housing dimensioned and configured such that when the first and second portions of the at least one coupling housing are mated together, the first and second concave surfaces form a void dimensioned and configured to conform approximately to the outer surface of the first or second coupling.
However, Kim does not disclose that the at least one coupling housing is mounted to the tubular housing by way of a tongue and groove formed on the coupling housing and tubular housing.  Stiskin et al teach that a tongue and groove connection (see Figure 10, elements 48 and 49) can be used to connect elements to provide a good seal, be relatively simple and inexpensive in construction and be quickly and easily installed (column 2, lines 25-26 and 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one coupling housing be mounted to the tubular housing by way of a tongue and groove formed on the coupling housing and tubular housing as a tongue and groove connection can be used to connect elements to provide a good seal, be relatively simple and inexpensive in construction and be quickly and easily installed as taught by Stiskin et al.
Note: the pipe fitting is not a part of the claimed invention.

As best understood by Examiner, with regard to claim 20, Kim in view of Stiskin et al disclose wherein the at least one coupling housing (at 13) is made of an insulating material selected from the group of materials comprising polyethylene foam, glass wool, and mineral wool (at column 4, lines 48-50).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-17 and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Botsolas ‘894, Botsolas ‘308, MacNeill, Busse, Prestidge, Beckstrom, Reaney and Hatta are being cited to show other examples of insulating jackets for pipe fittings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679